DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/28/2022 has been acknowledged and entered. Claims 5 and 14 have been cancelled and new claims 25 and 26 have been added. Non-final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments set forth do not apply to the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Patent Pub. No. 2019/0267471) in view of Son et al. (U.S. Patent Pub. No. 2020/0303521, from hereinafter “Son”).
Regarding Claim 1, Chan in Fig. 1-17 teaches a device comprising: a fin (210) extending from a substrate (206), the fin comprising a recess (232); a gate stack (214/216/218) over and along sidewalls of the fin, wherein the gate stack is adjacent to the recess; a gate spacer (220) along a sidewall of the gate stack; an epitaxial source/drain region (270) in the recess and adjacent the gate spacer, the epitaxial source/drain region comprising: a first epitaxial layer (260) on the fin, the first epitaxial layer comprising silicon and arsenic; and a second epitaxial layer (236/238) on the first epitaxial layer, the second epitaxial layer comprising silicon and phosphorus, the first epitaxial layer separating the second epitaxial layer from the fin; and a contact plug (254) on the second epitaxial layer (¶’s 0024-0047; specifically see ¶’s 0029-0046 describing multiple embodiments involving the epitaxial s/d regions). In particular, ¶ 0034 and Fig. 16A show wherein the first epitaxial layer comprises silicon and arsenic and the second epitaxial layer comprises silicon and phosphorous. 
Although, Chan depicts that portions of the first epitaxial layer near the top of the recess have a first thickness and that portions of the first epitaxial layer near the bottom of the recess have a second thickness that is greater than the first thickness, Chan is silent when it comes to specifically describing this. Therefore, Son is being relied upon to specifically teach this feature. 
In particular, Son teaches in Fig. 2 and 8 teaches a similar device comprising a fin (FA) extending from a substrate (102), the fin comprising a recess (R1); a gate stack (160) over and along the sidewalls of the fin, wherein the gate stack is adjacent to the recess; a gate spacer (118) along the sidewall of the gate stack; and an epitaxial source/drain region in the recess and adjacent to the gate spacer (118), the epitaxial source/drain region comprising: a first epitaxial layer (132/732) on the fin within the recess, wherein portions (132A/732A) of the first epitaxial layer near the top of the recess have a first thickness and wherein portions (132B/732B) of the first epitaxial layer near the bottom of the recess have a second thickness that is greater than the first thickness (¶ 0038 and 0080); and a second epitaxial layer (134/734) on the first epitaxial layer, the first epitaxial layer separating the second epitaxial layer from the fin; and a contact plug (184) on the second epitaxial layer (¶’s 0025-0052 and 0076-0085; specifically see ¶’s 0038 and 0080 describing the thicknesses of the first epitaxial layer). 
In view of the teachings of Son, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Chan to include the specifics of the first epitaxial layer with regards to the thickness limitations as claimed because having an overly this first epitaxial layer adjacent to the fin would impact device performance as one of ordinary skill in the art would want the second epitaxial layer closer to the channel of the device due to its different and often greater conductivity. Furthermore, having a thicker portion near the bottom of the recess will help ensure that current will flow directly from the channel to the source/drain and not leak current into the substrate or lower portions of the fin (i.e. preventing short channel effect).
Regarding Claim 2, both Chan and Son teach wherein the first epitaxial layer extends along sidewalls of the second epitaxial layer (Fig.’s 10-17 and Fig’s 2 and 8, respectively). 
Regarding Claim 4, as in the combination above, Chan teaches a first thickness (266) of the first epitaxial layer near the top of the recess is in a range of 1nm to 6nm (¶ 0045; Fig. 16A) and Son teaches wherein the first thickness of the first epitaxial layer is in a range of 1nm to 6nm (¶ 0038, 0041 and 0082). 
Regarding Claim 6, both Chan and Son teach that the second epitaxial layer has a first lateral width, and wherein the contact plug has a second lateral width that is less than the first lateral width (Fig. 17 and Fig. 2, respectively). 
Regarding Claim 7, both Chan and Son teach wherein the contact plug is laterally separated from the first epitaxial layer (Fig. 17 and Fig. 2, respectively). 
Regarding Claim 8, Chan teaches that the contact plugs may comprise conductive silicides (¶ 0048) and Son specifically teaches a silicide (182) between the contact plug (184) and the second epitaxial layer (134; ¶ 0046). 
Regarding Claim 9, Chan teaches wherein the concentration of arsenic in the first epitaxial layer is less than the concentration of phosphorus in the second epitaxial layer (¶ 0027-0039). 
Regarding Claim 26, although, Chan and Son fail to specifically teach that the second thickness of the first epitaxial layer is in the range of 1nm to 12nm, Chan does teach that a first thickness (266) of the first epitaxial layer near the top of the recess is in a range of 1nm to 6nm and depicts that the second thickness is slightly larger (¶ 0045; Fig. 16A) and Son does teach that the first thickness of the first epitaxial layer is in a range of 1nm to 6nm and that the second thickness increases gradually towards the bottom of the recess (¶ 0038, 0041 and 0082). In view of the teachings of Chan, Son and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include the specific thickness range of the second thickness because it would be desirable that the second thickness be comparable to the first thickness but larger than the first thickness. Specifically, the second thickness cannot be much so large that the majority of the recess comprises the first epitaxial layer because the device would not function as desired. Lastly, Furthermore, as devices trend toward miniaturization layers and features of previously known devices and methods would tend to be smaller and more compact and therefore would not likely be a modification that results in a new and novel device or method but rather would be an obvious alteration that would obvious to try to a person possessing ordinary skill and creativity in the art. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan as modified by Son above, and further in view of Ma et al. (U.S. Patent Pub. No. 2019/0006507, from hereinafter “Ma”).
Regarding Claim 3, although, Chan and Son fail to specifically teach that the vertical distance between a top surface of the fin and a bottom surface of the second epitaxial layer is in a range of 20 nm to 100 nm, Chan and Son both teach other thicknesses and dimensions on a similar scale to the applicant’s invention (see below). Furthermore, Ma teaches that a recess that is formed in a fin (36/64) to form similar epitaxial source/drain regions (42/44) is between 30 nm and 80 nm and that the thickness of a first epitaxial layer (65) is between 1 and 5 nm (¶ 0033 and 0038). In view of the teachings of Chan, Son, Ma and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the vertical distance between a top surface of the fin and a bottom surface of the second epitaxial layer is in a range of 20 nm to 100 nm because as mentioned above this is on the scale of the other elements in the device and finding a desired thickness or range is well within the ordinary skill of one in the art. Furthermore, making the source/drain regions too small or too large will have an undesirable effect on the overall scale of the device and the operation of the device itself. 

Allowable Subject Matter
Claims 10-13 and 15-25 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 10 including “wherein the source/drain region has a doping transition length in the range of 7nm to 15nm, wherein the dopant transition length is defined as the distance from the interface between the source/drain region and the channel region to the position at which the total dopant concentration is lower than 1E1018 atoms/cm3" and the limitations of base claim 21 including “an epitaxial source/drain structure in the fin and adjacent the gate spacer, wherein the epitaxial source/drain structure comprises an outer epitaxial region surrounding the sides and bottom of an inner epitaxial region, wherein the outer epitaxial region physically contacts a surface of the fin; wherein the outer epitaxial region is doped with arsenic, wherein the inner epitaxial region is free of arsenic, wherein the outer epitaxial region comprises a region of maximum arsenic concentration and a first region of submaximal arsenic concentration, wherein the region of maximum arsenic concentration is separated from the inner epitaxial region by the first region of submaximal arsenic concentration, wherein the region of maximum arsenic concentration is within 6 nm from the surface of the fin. In particular, the prior art of record falls short with regards to teaching of the source/drain regions as specifically claimed with regards to the dopant transition regions and the distances and concentrations associated with them. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Bao et al. (U.S. Patent Pub. No. 2018/0286961) teaches a device comprising: a fin  extending from a substrate; a gate structure over and along sidewalls of the fin; a gate spacer along a sidewall of the gate structure; an epitaxial source/drain region in the fin and adjacent the gate spacer, the epitaxial source/drain region comprising: a first epitaxial layer on the fin, the first epitaxial layer comprising silicon and arsenic; and a second epitaxial layer on the first epitaxial layer, the second epitaxial layer comprising silicon and phosphorus, the first epitaxial layer separating the second epitaxial layer from the fin.
(ii) Murthy et al. (U.S. Patent Pub. No. 2020/0312958) teaches a similar semiconductor device comprising: a source/drain region adjacent a channel region of a fin, the source and drain region comprising: an epitaxial region adjacent to the channel region wherein the epitaxial region is doped with both arsenic and phosphorous. 
(iii) Kuo et al. (U.S. Patent Pub. No. 2019/0165100) teaches a similar semiconductor device comprising: a source/drain region adjacent a channel region of a fin, the source and drain region comprising: a first epitaxial layer on the fin, the first epitaxial layer comprising silicon and arsenic; and a second epitaxial layer on the first epitaxial layer, the second epitaxial layer comprising silicon and phosphorous, the first epitaxial layer separating the second epitaxial layer from the fin. 
(iv) Wang et al. (U.S. Patent Pub. No. 2019/0148556) teaches a similar semiconductor device comprising: a source/drain region adjacent a channel region of a fin, the source and drain region comprising: a first epitaxial layer on the fin, the first epitaxial layer comprising silicon and arsenic; and a second epitaxial layer on the first epitaxial layer, the second epitaxial layer comprising silicon and phosphorous, the first epitaxial layer separating the second epitaxial layer from the fin. 
(v) Kim et al. (U.S. Patent Pub. No. 2015/0179795) teaches a similar semiconductor device comprising: a source/drain region adjacent a channel region of a fin, the source and drain region comprising: a first epitaxial layer on the fin, the first epitaxial layer comprising a first dopant concentration; and a second epitaxial layer on the first epitaxial layer, the second epitaxial layer comprising a second dopant concentration greater than the first dopant concentration, the first epitaxial layer separating the second epitaxial layer from the fin. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        May 5, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894